 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ARIZONA

 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          AFFIDAVIT OF SERVICE
                Debtor.

 STATE OF ARIZONA              )
                               ) ss.
 County of Maricopa            )

          Misty Vasquez, being first duly sworn upon her oath, deposes and states that she is over

 the age of 21 years, she is employed by the law firm of Allen Barnes & Jones, PLC, and that on

 February 28, 2019, she mailed copies of the: Stipulated Order Extending Deadlines for

 Payment of Rent and Assumption or Rejection of Lease (Amending Related Order at Docket No.

 157) [ECF No. 173], via U.S. First Class Mail to all parties listed on the Debtor’s Master

 Mailing List, a copy of which is attached hereto as Exhibit A.

          Additionally, on February 28, 2019, the Order was emailed out to all parties who have

 filed a Notice of Appearance in this case.

          DATED: March 1, 2019.

                                               /s/ Misty Vasquez
                                               Misty Vasquez

       SUBSCRIBED AND SWORN TO BEFORE ME this 1st day of March, 2019 by Misty
 Vasquez.
                                               /s/ Sherry Gomez
                                               Notary Public
 My Commission Expires: 03/10/20


 {00154656}
Case 2:18-bk-12041-BKM          Doc 177 Filed 03/01/19 Entered 03/01/19 14:28:15              Desc
                                 Main Document    Page 1 of 7
                         Exhibit A


Case 2:18-bk-12041-BKM   Doc 177 Filed 03/01/19 Entered 03/01/19 14:28:15   Desc
                          Main Document    Page 2 of 7
Label Matrix for local noticing            BOB BONDURANT SCHOOL OF HIGH PERFORMANCE DRI   FCA US LLC
0970-2                                     20000 S. MARICOPA ROAD, GATE 3                 STINSON LEONARD STREET LLP
Case 2:18-bk-12041-BKM                     CHANDLER, AZ 85226-5206                        Christopher C. Simpson
District of Arizona                                                                       PHOENIX, AZ 85004
Phoenix
Thu Feb 28 10:19:05 MST 2019
JPMorgan Chase Bank, N.A.                  Sun Valley Marina Development Corporation      The Goodyear Tire & Rubber Company
c/o FOLKS HESS KASS, PLLC                  Osborn Maledon, P.A.                           c/o Jared G. Parker
LARRY O. FOLKS                             2929 N. Central Ave.                           Parker Schwartz, PLLC
1850 N. CENTRAL AVENUE                     Ste. 2100                                      7310 N. 16th Street, Suite 330
SUITE 1140                                 Phoenix, AZ 85012-2793                         Phoenix, AZ 85020-5276
PHOENIX, AZ 85004-4586
UNIFI EQUIPMENT FINANCE, INC               U.S. Bankruptcy Court, Arizona                 2060 Digital Phoenix Hubbard
C/O Moritt Hock and Hamroff LLP            230 North First Avenue, Suite 101              Lockbox #511553
Attn. Leslie A. Berkoff                    Phoenix, AZ 85003-0608                         P.O. Box 511553
400 Garden City Plaza                                                                     Los Angeles CA 90051-8108
Garden City, NY 11530-3327

ACI Air Compressors Inc.                   ADP Screening and Selection Services           AMERICAN EXPRESS TRAVEL RELATED SERVICES COM
1298 E. Delano Drive                       P.O. Box 645177                                INC.
Casa Grande AZ 85122-1136                  Cincinnati OH 45264-5177                       C/O BECKET AND LEE LLP
                                                                                          PO BOX 3001
                                                                                          MALVERN PA 19355-0701

AT&T Mobility                              All Pro Fence Company                          Allied Fire Inc.
P.O. Box 6463                              1055 S. Center Street                          2845 N. Norfolk
Carol Stream IL 60197-6463                 Mesa AZ 85210-3601                             Mesa AZ 85215-1139



Allied Gases & Welding Supplies, Inc.      Alsco Inc.                                     Amazon
945 E. Curry Road                          4707 W. Camelback Road                         P.O. Box #530958
Tempe AZ 85281-1905                        Phoenix AZ 85031-1413                          Atlanta GA 30353-0958



American Airlines Business Card Services   American Express                               Appia Communications, Inc.
P.O. Box 23066                             P.O. Box 981535                                Dept CH 17329
Columbus GA 31902-3066                     El Paso TX 79998-1535                          Palatine IL 60055-7329



Arizona Business Bank                      Arizona Rubber Co.                             Arlington Street Investments
Cardmember Services                        2939 N. 31st Ave                               c/o James Cross, Esq.
P.O. Box 790408                            Phoenix AZ 85017-5483                          Cross Law Firm, PLC
Saint Louis MO 63179-0408                                                                 1850 N. Central Ave., Suite 1150
                                                                                          Phoenix, AZ 85004-4512

BP Lubricants USA Inc.                     Bancorp Bank                                   Blaze Cone Company Inc.
P.O. BOx 409383                            Attn: Lease Payment Center                     4929 SE 17th Ave
Atlanta GA 30384-9383                      P.O. Box 140733                                Portland OR 97202
                                           Orlando FL 32814-0733


Blue Cross Blue Shield                     CRAIN COMMUNICATIONS INC                       Cereus Graphics
P.O. Box 52563                             ATTN LEGAL DEPT                                2950-2 E. Broadway Road
Phoenix AZ 85072-2563                      1155 GRATIOT AVENUE                            Phoenix AZ 85040-0705
                                           DETROIT MI 48207-2732
              Case 2:18-bk-12041-BKM       Doc 177 Filed 03/01/19 Entered 03/01/19 14:28:15                       Desc
                                            Main Document    Page 3 of 7
Chase Bank                             Chase Cardmember Services                            Clifton Larson Allen LLP
P.O. Box 78039                         P.O. Box 94014                                       P.O. Box 31001-2433
Phoenix AZ 85062-8039                  Palatine IL 60094-4014                               Pasadena CA 91110-2433



Competition Engineering, Inc.          Copperpoint Mutual                                   Crain Communications Inc.
3442 E. Wood Street                    P.O. Box 33049                                       29588 Network Place
Phoenix AZ 85040-1833                  Phoenix AZ 85067-3049                                Chicago IL 60673-1295



Creative Hands Cuisine                 Davis Vision                                         Dig-Phoenix
3035 N. Maple Street, #1               HM Life Insurance Company                            P.O. Box 730824
Mesa AZ 85215-1127                     P.O. Box 382038                                      Dallas TX 75373-0824
                                       Pittsburgh PA 15251-8038


DirecTv                                Document Technologies                                Docusign Inc.
P.O. Box 5007                          1350 W. 23rd Street                                  Dept. 3428
Carol Stream IL 60197-5007             Tempe AZ 85282-1837                                  P.O. Box 3428
                                                                                            Dallas TX 75312-3428


FedEx                                  FedEx Office                                         Ferrari Club of America
P.O. Box 7221                          Customer Admin Services                              Attn: Michael Salemi, Advertising Mgr
Pasadena CA 91109-7321                 P.O. Box 672085                                      21129 Chase Drive
                                       Dallas TX 75267-2085                                 Novi TX 78375-4751


Firedrum Internet Marketing            Firefly Graphics Inc.                                First Call Auto Parts for Professionals
9903 E. Bell Road, Suite 120           734 W. Main Street                                   P.O. Box 9464
Scottsdale AZ 85260-2159               Mesa AZ 85201-7207                                   Springfield MO 65801-9464



Gila River Indian Community            Goodyear                                             Grainger
Utility Authority                      200 Innovation Way                                   P.O. Box 419267
6636 W. Sundust Rd. Box 5091           Akron OH 44306                                       Kansas City MO 64141-6267
Chandler AZ 85226-5150


Hoerr Racing Products                  Home Depot Credit Card Services                      (p)CITIBANK
9804 W. Primrose Lane                  P.O. Box 9001043                                     PO BOX 790034
Edwards IL 61528-9306                  Louisville KY 40290-1043                             ST LOUIS MO 63179-0034



Hunter Svc LLC                         Ice King                                             Icostore LLC
19865 E. Willow Drive                  5925 W. Van Buren STreet                             1850 W. Drake Drive
Queen Creek AZ 85142-9431              Phoenix AZ 85043-3516                                Tempe AZ 85283-4303



Internal Revenue Service               JPMorgan Chase Bank, N.A.                         JPMorgan Chase Bnk, NA
P.O. Box 7346                          Collateral Management Small Business              c/o Larry O. Folks
Philadelphia, PA 19101-7346            P.O. Box 33035                                    Folks Hess Kass, PLLC
                                       Louisville KY 40232-3035                          1850 N. Central Ave., Suite 1140
              Case 2:18-bk-12041-BKM   Doc 177 Filed 03/01/19                            Phoenix,14:28:15
                                                                              Entered 03/01/19    AZ 85004-4586 Desc
                                        Main Document    Page 4 of 7
Jordak                                      KANS AZ LLC DBA PLANET SUB            Kimball Midwest
P.O. Box 461904                             LYNETTE OGLESBY                       Dept L-2780
Escondido CA 92046-1904                     1920 W GERMANN RD STE 1               Columbus OH 43260-2780
                                            CHANDLER AZ 85286-8452


Kneaders Bakery and Cafe                    Lamar Companies                       Metlife
871 South Auto Mall Drive                   P.O. Box 96030                        P.O. Box 804466
American Fork UT 84003-2425                 Baton Rouge LA 70896-9030             Kansas City MO 64180-3323



Mobile Wheel Restoration                    Moses Smith Racing                    Moses Smith Racing LLC
dba Mobile Wheel Repair                     9016 Performance Court                c/o Michelle E. Shriro
12605 W. Indianola Avenue                   Cresson TX 76035-4360                 Singer & Levick PC
Avondale AZ 85392-6328                                                            16200 Addison Road, Suite 140
                                                                                  Addison, TX 75001-5377

Neopost                                     O’Reilly Auto Parts                   OEI Design
Neofunds                                    P.O. Box 9464                         7120 E. Indian School Road
P.O.Box 6813                                Springfield MO 65801-9464             Scottsdale AZ 85251-3855
Carol Stream IL 60197-6813


Oakley                                      Philadelphia Insurance Co.            Planet Sub
P.O. Box 740964                             P.O. Box 70251                        1920 W. Germann Road, Suite 1
Los Angeles CA 90074-0964                   Philadelphia PA 19176-0251            Chandler AZ 85286-8452



Printing Specialists                        (p)PRO AUTO SPORTS                    Racer Media & Marketing Inc.
1929 E. 5th Street                          315 S ALMA SCHOOL RD                  17030 Red Hill Avenue
Tempe AZ 85281-2952                         MESA AZ 85210-1012                    Irvine CA 92614-5626



Red Guitar Advertising                      Regents Capital Corporation           Robert and Patricia Bondurant
26724 IRON CANYON RD                        3200 Bristol Street, Suite 400        c/o TIFFANY & BOSCO, P.A
SANTA CLARITA CA 91387-4813                 Costa Mesa CA 92626-1800              CAMELBACK ESPLANADE II, SEVENTH FLOOR
                                                                                  2525 E CAMELBACK RD
                                                                                  PHOENIX, AZ 85016-4237

S&S Paving and Construction, Inc.           Safety-Kleen Systems, Inc.            Semple, Marchal & Cooper, LLP
3401 E. Illini Street                       P.O. Box 7170                         2700 N. Central Avenue, 9th Floor
Phoenix AZ 85040-1838                       Pasadena CA 91109-7170                Phoenix AZ 85004-1147



Shell Small Business                        Shred-It USA                          Society’s Air LLC
P.O.Box 78012                               28883 Network Place                   41256 W. Rio Bravo Dr.
Phoenix AZ 85062-8012                       Chicago IL 60673-1288                 Maricopa AZ 85138-9540



Sun Marina Valley Development Corporation   Sun Valley Marina Development Corp.   TLC Equipment Service
c/o Warren J. Stapleton                     P.O. Box 5090                         25664 N. 71st Drive
Osborn Maledon, P.A.                        Chandler AZ 85226                     Peoria AZ 85383-7174
2929 N. Central Ave., Ste. 2100
Phoenix, AZ 85012-2793
              Case 2:18-bk-12041-BKM        Doc 177 Filed 03/01/19 Entered 03/01/19 14:28:15               Desc
                                             Main Document    Page 5 of 7
TRC Auto Glass, LLC                                  Taylor Race Engineering LLC                          Tempe Dodge Chrysler Jeep Ram Kia
P.O. Box 9416                                        2010 AVenue G, Suite 914                             7975 S. Autoplex Loop
Surprise AZ 85374-0140                               Plano TX 75074                                       Tempe AZ 85284-1023



The Bancorp Bank                                     Thomas Printworks                                    Time Piece Public Relations, Inc.
c/o Law Office of Mark J. Giunta                     P.O. Box 740967                                      3201 Skylane, #116
531 East Thomas Road, Suite 200                      Dallas TX 75374-0967                                 Carrollton TX 75006-2501
Phoenix, Arizona 85012-3244


Tire Equipment Service                               U.S. TRUSTEE                                         Uline
4002 E. Elwood Street, Suite 4                       OFFICE OF THE U.S. TRUSTEE                           P.O. Box 88741
Phoenix AZ 85040-0906                                230 NORTH FIRST AVENUE                               Chicago IL 60680-1741
                                                     SUITE 204
                                                     PHOENIX, AZ 85003-1725

UniFi Equipment Finance, Inc.                        Unifi Equipment Finance                              Unifi Equipment   Finance, Inc
3893 Research Park Drive                             P.O. Box 1689                                        c/o Moritt Hock   and Hamroff LLP
Ann Arbor MI 48108-2217                              Ann Arbor MI 48106-1689                              400 Garden City   Plaza
                                                                                                          Garden City, NY   11530-3327
                                                                                                          Attn: Leslie A.   Berkoff, Esq.

United Pet Care, LLC                                 Unum Life Insurance Co of America                    Vintage Motorsports Inc.
6232 N. 7th Street, Suite 202                        P.O. Box 403748                                      8712 E. Via De Commercio
Phoenix AZ 85014-1852                                Atlanta GA 30384-3748                                Scottsdale AZ 85258-3362



Waxie Sanitary Supply                                Wells Fargo Financial Leasing, Inc.                  Wells Fargo Financial Leasing, Inc.
P.O. Box 748802                                      800 Walnut Street                                    800 Walnut Street, MAC N0005-044
Los Angeles CA 90074-8802                            MAC F005-055                                         Des Moines IA 50309-3891
                                                     Des Moines, IA 50309-3605


Wells Fargo Vendor Financial Services, L             Western States Petroleum, Inc.                       Westwood Professional Services, Inc.
P.O. Box 35701                                       450 S. 15th Avenue                                   P.O. Box 856650
Billings MT 59107-5701                               Phoenix AZ 85007-3398                                Minneapolis MN 55485-6650



Whirlwind Golf Club                                  Yess                                                 HILARY L BARNES
5692 W. North Loop Road                              168 W. 12th Place                                    ALLEN BARNES & JONES, PLC
Chandler AZ 85226-5268                               Tempe AZ 85281                                       1850 N. CENTRAL AVE., SUITE 1150
                                                                                                          PHOENIX, AZ 85004-4512


PHILIP J GILES                                       Patricia Bondurant                                   Robert Bondurant
Allen Barnes & Jones, PLC                            c/o TIFFANY & BOSCO, P.A                             c/o TIFFANY & BOSCO, P.A
 1850 N. Central Avenue, Suite 1150                  CAMELBACK ESPLANADE II, SEVENTH FLOOR                CAMELBACK ESPLANADE II, SEVENTH FLOOR
Phoenix, AZ 85004-4512                               2525 E CAMELBACK RD                                  2525 E CAMELBACK RD
                                                     PHOENIX, AZ 85016-4237                               PHOENIX, AZ 85016-4237



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
              Case 2:18-bk-12041-BKM                Doc 177 Filed 03/01/19 Entered 03/01/19 14:28:15                              Desc
                                                     Main Document    Page 6 of 7
Home Depot Credit Card Services                      Pro Auto Sports
c/o Citicards Private Label                          315 S. Alma School Road
P.O. Box 20483                                       Mesa AZ 85210
Kansas City MO 64195




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Arlington Street Investments                      (u)Bancorp Bank                                      (u)Moses Smith Racing LLC




(u)Semple Marcal Cooper PLC                          End of Label Matrix
2700 N Central Ave                                   Mailable recipients   116
9th Floor                                            Bypassed recipients     4
Phoenix                                              Total                 120




              Case 2:18-bk-12041-BKM                Doc 177 Filed 03/01/19 Entered 03/01/19 14:28:15                            Desc
                                                     Main Document    Page 7 of 7
